DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 5, 2021 has been entered.  Claims 1, 4-6, and 8-10 remain pending in the application.  No claims are currently amended.  Claims 2, 3, 5, and 7 are previously cancelled.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 6, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over:
Li et al. (“Characters available in photoplethysmogram for blood pressure estimation: beyond the pulse transit time”, Australasian College of Physical Scientists and Engineers in Medicine, 2014) (hereinafter –Li) in view of 
Vepa et al. (U.S. 2013/0197379 A1) (hereinafter – Vepa) in further view of
Ong et al. (U.S. 2011/0224565 A1) (hereinafter – Ong) in further view of 
Proenca et al. (U.S. 2017/0360314 A1) (hereinafter – Proenca) in further view of 
Fortuna (U.S. 2007/0192129 A1) (hereinafter – Fortuna) in further view of 
Casale (U.S. 2016/0166160 A1) (hereinafter – Casale) in further view of
Addison (U.S. 2016/0324425 A1) (hereinafter – Addison) in further view of
Mun, Eun-Young & Eye, Alexander & Bates, Marsha & Vaschillo, Evgeny. (2008). Finding Groups Using Model-Based Cluster Analysis: Heterogeneous Emotional Self-Regulatory Processes and Heavy Alcohol Use Risk. Developmental psychology. 44. 481-95. 10.1037/0012-1649.44.2.481 (hereinafter – Mun et al).
Gavish (U.S. 6662032 B1) (hereinafter – Gavish)
Re. Claims 1, 8, and 10: Li teaches a method and system for estimating blood pressure (BP) using a photoplethysmogram (PPG) (Abstract, “… the combination of time span (PTT, time ratio of systole to diastole, time span of PPG cycle and diastolic duration) and waveform morphology (area ratio of systole to diastole) could improve the performance of PPG-based BP estimation”), 
the method comprising processor implemented steps of: 
capturing a PPG signal using a PPG sensor (Methods, Data recording, “One channel ECG and One channel PPG was continuously recorded by the noninvasive cardiac function monitor (NCFM) all through the experiment for each subject.”); 
preprocessing the PPG signal by performing band pass filtering, baseline correction, and noise removal (Methods, Data preprocessing, “A low-pass filter with a corner frequency of 50 Hz was used to remove high-frequency interference for both ECG and PPG. Then baseline wandering from ECG was removed...;” the steps of preprocessing are various processes implicitly carried out on a computer readable medium and thus contained within a preprocessing module, and thus also describing a system having a memory and processor required to execute such module).  
Li does not teach preprocessing the PPG signal using cycle selection based on similar pulse height and periodicity.
Vepa teaches preprocessing including cycle selection based on similar pulse height and periodicity (Paragraph 0024: “A single cycle may be detected based on the highest peaks of the signal, 
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified Li to have included cycle selection based on pulse heights as taught by Vepa, the motivation being that pulse height is a well-known metric which identifies cycles to be selected from a portion of data, and that further selecting cycles based on periodicity removes variation between cycle times and creates a more temporally uniform signal (Paragraph 0049).  Additionally, Vepa lists a variety of methods for identification of cycles within a periodic waveform, but also states, generally, a method for signal processing which determines a characteristic value of a cycle and selecting the cycle based on such a characteristic value (Paragraph 0009).  Pulse height is a well-known characteristic value of a cardiac cycle, and it would have been obvious to one skilled in the art before the effective filing date to have chosen pulse height as the characteristic value to be used in selecting an identified cycle.
Li and Vepa do not teach the invention wherein the band pass filtering is performed in the range of 0.75-8 Hz.
Ong teaches the invention wherein the band pass filtering is performed in the range of 0.75-8 Hz (Paragraph 0062: “the operation frequency range of the band pass filter is between about 5 Hz to about 28 Hz;” paragraph 0154: “… noise removal is performed within the "LabView" program using a 1-50 Hz bandpass filter which suppresses high frequency interference as well as low frequency variations due to 
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified Li and Vepa to have included band pass filtering in the range of 0.75-8 Hz, the motivation being that band pass filtering within the specified frequency ranges allows for isolation of physiologically diagnostic portions of the signal (Paragraphs 0062, 176, 232).  Examiner also notes that it is common to apply a band pass filter within a range of 1-50 Hz (overlapping with applicant’s suggested range) to act as a form of noise removal and correction for baseline wandering and shift due to motion artifacts (Paragraph 0154).
Li also teaches extracting a plurality of features from the preprocessed PPG signal (Methods, Characters extraction, describing extracting a plurality of features from the PPG signal, understood to be preprocessed in the previous section, “Data preprocessing”), including the feature As/Ad wherein As is systolic area and Ad is diastolic area of the PPG signal (Table 1, RtArea, as shown in Fig. 2, reads upon the feature As/Ad; it is noted that applicant references Li for the use of “ratios of PPG features like Ts/Td and As/Ad” in their publication, Datta et al. (2017, Novel Statistical Post Processing to Improve Blood Pressure Estimation from Smartphone Photoplethysmogram. 31-36. 10.1145/3144730.3144737.)).  Li does not teach the invention wherein the plurality of features further include Ts, Ts/Td, 1/Ts2, Age and Body Mass Index, wherein Ts is systolic upstroke time and Td is diastolic time of the PPG signal.
Proenca teaches the invention wherein the plurality of features further include Ts, Ts/Td, 1/Ts2, (Paragraph 0045, “A time-related feature is preferably any time duration within a pulse, the inverse of such a time duration, or any other value computed from such a time duration…;” Ts and 1/Ts2 are feature values computed from the time duration of systolic upstroke, and Ts/Td is a feature value computed from time durations of both systolic upstroke time and diastolic time), Age and Body Mass 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the invention of Li, Vepa, and Ong to have included the time-related features of Proenca, the motivation being that the combination of time-related and amplitude related features (e.g., the area-related features taught by Li) to calculate blood pressure gives an accurate and robust estimate for the blood pressure value (Paragraph 0018).
Li also teaches the invention further comprising the processor-implemented steps of: creating a training model (Page 370, equations 9 and 10, describing the use of a one variable linear regression model and a multiple linear regression model, respectively) for estimating the BP using the plurality of features of the PPG signal and a ground truth value (Tables, 2, showing means and variances of correlation coefficients between the PPG features and ground truth values for blood pressures SBP and DBP) of the BP.  Li does not teach the training model created using a gradient descent learning based linear regression.
Fortuna teaches the use of a gradient descent learning based linear regression (Paragraph 0040: “Minimization, in the case of ordinary linear regression, can be achieved … using gradient descent and back-propagated neural networks with sinusoidal functions at the activation layers”).  Fortuna teaches analogous art in the technology of using regression statistics.
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified Li, Vepa, Ong, and Proenca to include using gradient descent based linear regression as taught by Fortuna, the motivation being that such techniques are well documented and have proven effective at producing reasonably accurate predictive conclusions from sufficient data (Paragraph 0040).

Casale teaches generating a BP distribution using a training model, wherein the BP distribution is part of a set of BP distributions from different subjects (Paragraph 0012, training model which generates distributions with data taken from different subjects); and providing a statistical average for the accepted BP distributions to estimate the blood pressure (Paragraph 0050, a continuous mean is calculated for blood pressure based on Hilbert-Huang transform and Empirical Mode decomposition).  Casale teaches analogous art in the technology of blood pressure estimation from PPG signals using machine learning techniques.
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified Li, Vepa, Ong, Proenca, and Fortuna to incorporate the teachings of Casale by including the step of generating a BP distribution using the training model, the motivation being that the distributions aggregate multiple data points to calculate an estimation of the systolic and diastolic blood pressure (Paragraph 0046).  None of the above inventors teach rejecting unacceptable BP distributions out of the set of BP distributions based on a predefined criteria, wherein the predefined criteria includes clustering the set of BP distributions into clusters of similar BP based on probability density and rejecting those BP distributions where there are i) multiple equally dominant clusters ii) two clusters that are too far apart or iii) unacceptable cluster formation, wherein the multiple equally 
Addison teaches clustering the set of BP distributions into clusters of similar BP based on probability density and rejecting those BP distributions where there are i) multiple equally dominant clusters ii) two clusters that are too far apart or iii) unacceptable cluster formation (Paragraph 0029, “… any other suitable clustering metric to evaluate the distribution at the blood pressure”).
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified Li, Vepa, Ong, Proenca, Fortuna, and Casale to incorporate the teachings of Addison by including the use of any suitable clustering metric, the motivation being to group similar distributions that show high correlation to standard blood pressures (Abstract).  Such grouping also indicate which distributions show poor correlation to standard blood pressures, which can be regarded as a predefined rejection criteria.
Addison teaches applying a clustering metric to blood pressure distributions, but Addison does not explicitly teach clustering based on probability distributions (a standard and well-known statistical technique), Addison does teach the use of any suitable clustering metric.
Mun et al. teaches a suitable clustering metric, i.e., model-based clustering, wherein Mun et al. applies such clustering to baseline heart rate and heart rate variability, among a number of other factors (Abstract).  The general form of the model used by Mun et al. includes a probability density term (Model-based Cluster Analysis, page 3).  Mun et al. also describes comparing multiple models and identifying the optimum clusters by using the Bayesian Information Criterion (Abstract).
It would been obvious to one skilled in the art before the effective filing date of the invention to have modified Li, Vepa, Ong, Proenca, Fortuna, Casale, and Addison to have utilized forming clusters based on best Bayesian Information Criterion (BIC) as taught by Mun et al., the motivation being that the BIC is well-known in the art that minimizing BIC allows for a balance between model complexity and 
Gavish teaches rejecting unacceptable BP distributions out of the set of BP distributions based on a predefined criteria (Paragraph 0079). 
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified Li, Vepa, Ong, Proenca, Fortuna, Casale, Addison, and Mun et al. to incorporate the teachings of Gavish by including a post-processing module configured to reject unacceptable distributions based on a predefined criteria, the motivation being to retain measurements that are statistically significant for the estimation of blood pressure (Col. 36, line 61 – Col. 37, line 6).
Re. Claims 6 and 9: Li, Vepa, Ong, Proenca, Fortuna, Casale, Addison, Mun et al., and Gavish teach the invention according to claims 1 and 8.  Casale further teaches the invention wherein the PPG sensor is a pulse oximeter or a smart phone camera (Paragraph 0057, “According to an exemplary embodiment, the PPG point detection module 11 receives as input the PPG signal PPG1, which may be, for example, the output from a pulse oximeter sensor and may be received over a hardwired or wireless connection”).  Furthermore, Proenca also teaches the PPG sensor being a pulse oximeter (Paragraph 0054, “Such an algorithm could be used with pulse oximetry fingertip sensors including a PPG transmission sensor as shown in FIG. 5 or for other medical sensors shown for example in FIGS. 6 to 9 and described above”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over:
Li et al. (“Characters available in photoplethysmogram for blood pressure estimation: beyond the pulse transit time”, Australasian College of Physical Scientists and Engineers in Medicine, 2014) (hereinafter –Li) and 
Vepa et al. (U.S. 2013/0197379 A1) (hereinafter – Vepa) and
Ong et al. (U.S. 2011/0224565 A1) (hereinafter – Ong) and
Proenca et al. (U.S. 2017/0360314 A1) (hereinafter – Proenca) and 
Fortuna (U.S. 2007/0192129 A1) (hereinafter – Fortuna) and 
Casale (U.S. 2016/0166160 A1) (hereinafter – Casale) and
Addison (U.S. 2016/0324425 A1) (hereinafter – Addison) and
Mun, Eun-Young & Eye, Alexander & Bates, Marsha & Vaschillo, Evgeny. (2008). Finding Groups Using Model-Based Cluster Analysis: Heterogeneous Emotional Self-Regulatory Processes and Heavy Alcohol Use Risk. Developmental psychology. 44. 481-95. 10.1037/0012-1649.44.2.481 (hereinafter – Mun et al) and
Gavish (U.S. 6662032 B1) (hereinafter – Gavish) in view of 
Hedges and Shah (2003, “Comparison of mode estimation methods and application in molecular clock analysis”) (hereinafter -- Hedges and Shah).
Re. Claim 4: Li, Vepa, Ong, Proenca, Fortuna, Casale, Addison, Mun et al., and Gavish teach the invention according to claim 1, but do not disclose the usage of half-range mode to calculate a statistical average.  
Hedges and Shah teach half range mode (Background, paragraph 3) to be used as a method of calculating a statistical average.  Hedges and Shah teach analogous art in the technology of statistical data processing.
It would have been obvious to one skilled in the art before the effective filing date to have modified the invention of Li, Vepa, Ong, Proenca, Fortuna, Casale, Addison, Mun et al., and Gavish to include using half-range mode as taught by Hedges and Shah to be used as a method of calculating a statistical average, the motivation being that the mode is a better representative of distributions which are skewed or contain outliers than the median or arithmetic mean (Background).

Response to Applicant’s Arguments
Applicant’s arguments filed April 5, 2021 have been fully considered by they are not persuasive.
Regarding Applicant’s arguments that Li fails to teach the claim limitation "wherein the plurality of features are extracted by evaluating linear correlation between the plurality of features and ground truth BP in a training dataset:"
Li presents a variety of features greater than what Applicant specifies, then performs linear regression on the features to yield variables with a higher linear correlation with ground truth BP than others, reading on the process utilized by Applicant.  The lack of 1) exact regression statistics and parameters used to select the feature set, 2) showing of the original greater set of features the regression was performed on and from where the features were extracted, and 3) methods by which the overall greater feature set was created validates the use of such an interpretation.  The specification lacks sufficient detail to support the narrow claim interpretation presented in Applicant’s arguments.
Regarding Applicant’s arguments towards rejecting unacceptable BP distributions:
The art applied reads on the broadest reasonable interpretation of the claim.  Examiner disagrees that “any suitable clustering metric” is an overly generic statement since clustering has a specific set of methods, wherein clustering based on the well-known Bayesian Information Criterion is taught by Mun.  Further motivations, such as a motivation for rejecting clusters, are also included in the full combination of arts provided against claims 1, 8, and 10.  Applicant’s arguments are directed towards details present in the specification which are not encompassed by the broadest reasonable interpretation of the claim language.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791